DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-12-14 (herein referred to as the Reply) where claim(s) 11-14, 21-36 are pending for consideration.
Priority
The independent claims are directed to the subject matter of a location-aware header portion that includes location-aware data retrieved by a location terminal in proximity to a mobile device and identifying the location-aware data within the location-aware header portion according to a location-aware network protocol. Said subject matter is not disclosed in earliest provisional application US61761185 (2013-02-05) (i.e., there is not one instance of the word “header”). Consequently, for the purposes of examination the earlier priority date that supports the claimed subject matter is 2013-05-02 (corresponding to provisional application US61818812). Therefore, the instant application is being examined under the first inventor to file provisions of the AIA  and has an earlier effective filing date of 2013-05-02.
	


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135)
Claim(s) 11, 31, 34
Vare_409 teaches
receiving, by a computer, a network protocol packet including a network protocol header and a transaction payload, A datagram that contains the geographical position of terminal node is transmitted, to a content server, from terminal node requesting for services and announcements from the content server. Geographical location information is included in a header of a datagram which can be IPv6 datagram and therefore functions and acts in an equivalent manner as the claimed network protocol packet. The datagram also includes a data payload such as payload 537 or payload 637. <FIG(s). 1, 2, 5, 6; para. 0026, 0028, 0031, 0033-0034, 0038-0039, 0042; Claim 10>.
the network protocol header including a location-aware header portion, Geographical location information is included in a header of a datagram which can be IPv6 datagram and therefore functions and acts in an equivalent manner as the claimed network protocol packet. <FIG(s). 0026, 0031, 0033, 0034, 0038, 0039, 0042; para. 0005-0006; Claim 10>.
	wherein the location-aware header portion includes location-aware data retrieved by a location terminal in proximity to a mobile device; Header portion corresponding to geographical information includes a geographical position that is associated with a mobile terminal node. Said information can include data such as geographical coordinates. In one embodiment, the geographical position may be inserted by an entity of the serving network, e.g., wireless attachment point. The mobile terminal node is within signaling range (proximity) of the wireless attachment point. <FIG(s). 0025, 0026, 0027, 0031, 0033, 0034, 0038, 0039; para. 0001, 0005-0006; Claim 10>.
	parsing the location-aware header portion from the network protocol packet; Server parses the datagram that includes extracting the header with geographical information in order support a geographical-based service. <FIG(s). 0042; para. 0005-0006; Claims 27, 30>.
	identifying the location-aware data within the location-aware header portion according to a location-aware network protocol; Server parses the datagram that includes extracting the header to acquire geographical information. The geographical information is used to provide a geographical-based service. The operation of extracting/parsing the datagram's header to acquire the geographical information is in itself considered a location-aware network protocol and therefore the server identifies it in accordance with that protocol. <FIG(s). 5, 6, 8; para. 0042, 0048-0049; Claim 27, Claim 30>.
Vare_409 does not explicitly teach
	retrieving a consumer-targeted message from a database based on the location-aware data in the location-aware header portion;
	generating a response message including the consumer-targeted message; and
	sending the response message including the consumer-targeted message to the mobile device.
However in a similar endeavor, Kalepu_135 teaches
	retrieving a consumer-targeted message from a database based on the location-aware data in the location-aware header portion; GGSN inserts telecommunication device location information in message and transmits the message to a server. The server then determines targeted content to include with the content requested from the server based on the location information in the message. <FIG(s). 1, 2, 3, 4; para. 0029-0030, 0034, 0038, 0052-0053, 0061-0062; Claim 1>.
	generating a response message including the consumer-targeted message; and Server generates, in response to a GSSN's message, targeted content that was based on location identifier previously sent to the server by the GSSN <FIG(s). 1, 2, 3, 4; para. 0029-0030, 0034, 0038, 0052-0053, 0061-0062; Claim 1>.
	sending the response message including the consumer-targeted message to the mobile device. Server sends, to the mobile telecommunication device, the targeted content that was based on location identifier previously sent to the server by the GSSN <FIG(s). 1, 2, 3, 4; para. 0029-0030, 0034, 0038, 0052-0053, 0061-0062; Claim 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 with the embodiment(s) disclosed by Kalepu_135. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for providing server user device location information. For example, methods that address power consumption at the user devices when locating itself. <Background/Summary; para. 0009-0010>.
With regards to apparatus claim 31, 34 Vare_409 teaches embodiments carried out by computing systems having processor, memory and instructions <FIG. 7; para 0055>. 
Claim(s) 12, 32, 35
Vare_409 does not explicitly teach
wherein the location-aware header portion includes at least one of location data, and Geographical location information is included in a header of a datagram which can be IPv6 datagram and therefore functions and acts in an equivalent manner as the claimed network protocol packet. The datagram also includes a data payload such as payload 537 or payload 637. <FIG(s). 1, 2, 5, 6; para. 0026, 0028, 0031, 0033-0034, 0038-0039, 0042; Claim 10>.
Additionally, Kalepu_135 also teaches
wherein the location-aware header portion includes at least one of location data location identifier is in header <FIG(s). 1, 2; para. 0032-0035>.
Claim(s) 14
Vare_409 teaches
	wherein the network protocol packet is an internet protocol packet. Embodiments are applicable to IPv6 <para. 0005, 0026; Abstract>.
Claim(s) 21
Vare_409 teaches
	wherein the network protocol packet is for a non-financial transaction. Vare_409 is silent with regards to finance transactions and therefore implicitly taught the embodiments disclosed can be non-financial. <FIG(s). 1; para. 0002, 0026-0027>.
Claim(s) 28
Vare_409 teaches
	wherein the network protocol header comprises an Internet Protocol (IP) header portion amended with the location-aware header portion. Location information is in a header extension with respect to the IPV6 specifications. <FIG(s). 1, 2, 5, 6; para. 0005, 0026, 0028, 0031, 0033-0034, 0038-0039, 0042; Claim 10>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), and further view of Janakiraman_852 (US20040203852)
Claim(s) 13, 33, 36
Vare_409 does not explicitly teach
wherein the consumer-targeted message is one of 
		a transaction response message,
	an alert message,
	a notification message,
	a rewards message,
	an incentive, or 
	a coupon.
However in a similar endeavor, Janakiraman_852 teaches
wherein the consumer-targeted message is one of 
	a notification message, Location-based message to mobile phone can include notifications such as movies playing in the local theatres or contacts of a newly opened food-joint or discount sales during a funeral. <para. 0002, 0007>.
	an incentive, or  Location-based message to mobile phone can include discount sales <para. 0002, 0007>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by Janakiraman_852. One of ordinary skill in the art would have been motivated to make this modification in order to provide better location-based notifications including enhancing the experience and made more relevant by taking into account the personal preferences of the users to reduce dissatisfaction. <para. 0006-0007>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), and further view of Hurwitz_687 (US20080281687)
Claim(s) 13, 33, 36
Vare_409 does not explicitly teach
wherein the consumer-targeted message is one of 
		a transaction response message,
	an alert message,
	a notification message,
	a rewards message,
		an incentive, or 
		a coupon.
However in a similar endeavor, Hurwitz_687 teaches
wherein the consumer-targeted message is one of 
	a coupon. Advertisement selection module selects appropriate advertisements from the advertising database 395 based on the user's interest profile and transmits those advertisements for presentation to the user. The advertisements may include coupons <para. 0065>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by Hurwitz_687. One of ordinary skill in the art would have been motivated to make this modification in order to improve accuracy in predicting that user's level of interest for advertisements <para. 0005>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), and further view of Athale_097 (US20140082097)
Claim(s) 22
Vare_409 teaches
wherein the network protocol packet comprises 
		a location identifier, Geographical location information, such as coordinates which are considered to be identifiers, is included in a header of a datagram which can be IPv6 datagram.  <FIG(s). 1, 2, 5, 6; para. 0026, 0028, 0031, 0033-0034, 0038-0039, 0042, 0047, 0053-0054; Claim 10>.
Additionally, Kalepu_135 also teaches
wherein the network protocol packet comprises  
		a location identifier, location identifier is in header <FIG(s). 1, 2; para. 0032-0035>.
Vare_409 does not explicitly teach
wherein the network protocol packet comprises 
	a merchant identifier,
	a device identifier,
	a consumer identifier, and 
	a transaction type identifier.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 with the embodiment(s) disclosed by Kalepu_135. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for providing server user device location information. For example, methods that address power consumption at the user devices when locating itself. <Background/Summary; para. 0009-0010>.
However in a similar endeavor, Athale_097 teaches
	a merchant identifier, merchant identifier <FIG(s). 2, 3; para. 0006, 0021, 0035, 0037, 0045>.
	a location identifier, geo-location information identifier user location <para. 0007, 0021, 0037>.
	a device identifier, Device type information may be an identifier identifying user device  <FIG(s). 2; para. 0006, 0021, 0035, 0037>.
	a consumer identifier, and user identification code <FIG(s). 2; para. 0007, 0022-0023, 0035, 0037>.
	a transaction type identifier. In a first embodiment, as seen in (1), the header is #enrol. Thus, it may be implied that the type of message is an enrollment message which can be considered a transaction type. In a second embodiment, a header includes information that identifies a type of transaction parameter queried about.  <FIG(s). 2, 3; para. 0035, 0045, 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by Athale_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, system and apparatus that enables merchant servicing through social media messaging channels. <para. 0003>.
Claim(s) 23
Vare_409 does not explicitly teach
wherein the transaction type identifier comprises an indicator that a transaction is the non-financial transaction.
However in a similar endeavor, Athale_097 teaches
	wherein the transaction type identifier comprises an indicator that a transaction is the non-financial transaction. In the first embodiment, as seen in (1), the header is #enrol. Thus, it may be implied that the type of message is an enrollment message which can be considered a transaction type. Enrolment is non-financial. <FIG(s). 2, 3; para. 0035, 0045, 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by Athale_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, system and apparatus that enables merchant servicing through social media messaging channels. <para. 0003>.
Claim(s) 24
Vare_409 teaches
wherein the location identifier comprises a geographic location. Geographical location information, such as coordinates which are considered to be identifiers, is included in a header of a datagram which can be IPv6 datagram.  <FIG(s). 1, 2, 5, 6; para. 0026, 0028, 0031, 0033-0034, 0038-0039, 0042, 0047, 0053-0054; Claim 10>.
Claim(s) 26
Vare_409 does not explicitly teach
wherein the device identifier corresponds to data stored on a subscriber identity module (SIM) of the mobile device.
However in a similar endeavor, Athale_097 teaches
	wherein the device identifier corresponds to data stored on a subscriber identity module (SIM) of the mobile device. International mobile subscriber identity (ISMI) which are known in the art to be stored on SIM cards and inserted in mobile phones <FIG(s). 2; para. 0035>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by Athale_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, system and apparatus that enables merchant servicing through social media messaging channels. <para. 0003>.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), and further view of LEE_434 (US20130294434)
Claim(s) 29
As previously discussed, Vare_409 teaches a terminal that is a “location” terminal
Vare_409 does not explicitly teach
wherein the mobile device periodically transmits mobile communication messages to the terminal, 
	wherein the mobile communication messages comprise 
a mobile device identifier and 
a subscriber identifier associated with the mobile device.
However in a similar endeavor, LEE_434 teaches
	wherein the mobile device periodically transmits mobile communication messages to the terminal,  Mobile phone may periodically transmit a beacon signal (or a message) including a device ID corresponding to unique identifier information of the first communication terminal  <FIG(s). 1; para. 0031, 0044>.
wherein the mobile communication messages comprise a mobile device identifier and  device ID <para. 0044>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by LEE_434. One of ordinary skill in the art would have been motivated to make this modification in order to provide a messaging method which does not separately require a connection setup, provide a scheme for connectionless messaging which is different from a scheme for exchanging messages between previously-registered users, and can be used even in a vehicle environment. <para. 0014>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), and further view of HUNTER_422 (US20130297422)
Claim(s) 25
Vare_409 does not explicitly teach
wherein the location-aware data comprises 
an aisle or 
location within a store of a merchant.
However in a similar endeavor, HUNTER_422 teaches
wherein the location-aware data comprises 
location within a store of a merchant. Proximity broadcast receivers report all identifier reception events via sighting messages (e.g., transmissions including identifiers, time and location). The location can be within an aisle or particular place in a store. <FIG(s). 26; para. 0118-0120, 0124, 0137, 0139>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by HUNTER_422. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods for tracking costs and allocating funds associated with proximity-based advertising and marketing materials and/or enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials. <para. 0008>.

Claim(s) 30
Vare_409 does not explicitly teach
wherein the location terminal comprises preconfigured or predetermined merchant data.
However in a similar endeavor, HUNTER_422 teaches
wherein the location terminal comprises preconfigured or predetermined merchant predetermined merchant data. Proximity broadcast receiver is configured for a particular vendor and/or merchant. For example, storing an application provided by a merchant. <FIG(s). 15B; para. 0136, 0164, 0212, 0224, 0232>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409 and Kalepu_135 with the embodiment(s) disclosed by HUNTER_422. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods for tracking costs and allocating funds associated with proximity-based advertising and marketing materials and/or enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials. <para. 0008>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), in view of Athale_097 (US20140082097), and further view of Hendrickson_655 (US20110040655)
Claim(s) 27
Vare_409 does not explicitly teach
wherein the consumer identifier comprises 
a digital wallet number or 
an email address of a user of the mobile device.
However in a similar endeavor, Hendrickson_655 teaches
wherein the consumer identifier comprises an email address of a user of the mobile device.. customer's email address is equviliant to a customer identifier <para. 0024>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409, Kalepu_135 and Athale_097 with the embodiment(s) disclosed by Hendrickson_655. One of ordinary skill in the art would have been motivated to make this modification in order to provide customer profile management system that, in restaurant, retail, travel, hospitality, and entertainment embodiments, interfaces with vendor and banking computer systems to minimize undesirable wait time, non-returning customers, and other revenue reducers found commonly in a conventional event experience <para. 0023>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vare_409 (US20050059409) in view of Kalepu_135 (US20120079135), in view of Athale_097 (US20140082097), and further view of McLaughlin_522 (US20120191522)
Claim(s) 27
Vare_409 does not explicitly teach
wherein the consumer identifier comprises 
a digital wallet number or 
an email address of a user of the mobile device.
However in a similar endeavor, McLaughlin_522 teaches
wherein the consumer identifier comprises an email address of a user of the mobile device. Customer can be identified via an identifier of the customer, such as a telephone number or email address. <para. 0087>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vare_409, Kalepu_135 and Athale_097 with the embodiment(s) disclosed by McLaughlin_522. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved customer coupon system which tracks the usage of the coupons to select customers for targeting future coupons and/or provide a system in which WIFI access at retail locations are provided to customers thereby improving customer experience<Abstract; para. 0005>.

Relevant Cited References
US20030125042
US20080103850
US20030028518

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415